DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 2/24/2021.  
Claims 1-2, 4-19, and 21-22 are pending. Claims 1, 12, and 15 are independent. 
The objections of claim 22 has been withdrawn in view of the amendment.
The Previous rejection of claims 1-2, 4-19 and 21-22 under 35 USC § 103 have been withdrawn in view of the amendment.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6, 8, 11-13, 15-16, 19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US 6,651,217) in view of Hazard (US2013/0036348) and Stanciu et al.  (US7334187).

In regards to claim 1, Kennedy et al. substantially discloses a method for providing automatic document filling functionality, the method comprising: 
providing, by a processing device, an integrated interface comprising: 
the document editing component having a document display area for displaying a document and one or more document editing features for editing a Kennedy et al. fig. 3, col7 ln55-65, document editing having a display area), and 
a document fill component having contents that elicit one or more inputs that are used to fill the document (Kennedy et al. fig. 7, col8 ln46-65, tool bar with autofill button user to fill document); 
receiving, via the document fill component of the integrated interface, one or more inputs that correspond to data to be inputted into the document (Kennedy et al. col8 ln22-45, receives input for auto-fill information); and 
inserting the data into the one or more locations within the document (Kennedy et al. col8 ln66 to col9 ln13, populates form fields).  
Kennedy does not explicitly disclose a document editing component selected from a word processing program, a spreadsheet editing program, and a presentation editing program, wherein the document is a word processing document, a spreadsheet, or a slide presentation document.
determining, by the processing device, a contents of the document and arrangement of features within the document, wherein at least one of the contents of the document and the arrangement of features is indicative of one or more locations within the document to input the data.
However Hazard substantially discloses a document editing component selected from a word processing program, a spreadsheet editing program, and a presentation editing program, wherein the document is a word processing document, a spreadsheet, or a slide presentation document (Hazard para[0040], document editing component for word processing).
Hazard para[0037], determines arrangement of fields of a document).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have combined the autofill method of Kennedy et al. with the identifying method of Hazard in order to identify sections of a document that can be reused (Hazard para[0034]).
Kennedy et al. does not explicitly disclose generating or updating a change log with information pertaining to the one or more inputs, the data, and the one or more locations.
However Stanciu et al. substantially discloses generating or updating a XML data associated with the document with information pertaining to the one or more inputs, the data, and the one or more locations (Stanciu et al. col4 ln41-58, col5 ln42-55, updates XML data associated with document with information form inputs, data, and field locations).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have combined the autofill method of Kennedy et al. with the aggregation method of Stanciu et al. in order to import previously used information into a document (Stanciu et al. col1 ln31-45).

Stanciu et al. substantially discloses the method of claim 1, further comprising: receiving, via the one or more document editing features, one or more editing inputs for manually editing the document (Kennedy et al. fig. 7, col8 ln46-65);
determining one or more additional locations within the document to input data based on the received one or more editing inputs, the contents of the document and the arrangement of features (Kennedy et al. col9 ln14-21); and 
inserting the data at the one or more additional locations (Kennedy et al. col9 ln14-21).  

In regards to claim 4, Kennedy et al. as modified by Hazard and Stanciu et al. substantially discloses the method of claim 1, wherein providing the integrated interface comprises: 
providing the document editing component via a user computing device (Kennedy et al. fig2 col5 ln16-32); and 
providing the document fill component via a server computing device that is remote from the user computing device (Kennedy et al. fig2 col5 ln16-32).  

In regards to claim 6, Kennedy et al. as modified by Hazard and Stanciu et al. substantially discloses the method of claim 1, wherein the contents of the document fill component are modified based on the one or more inputs that are received (Kennedy et al. fig. 7, col8 ln46-65).  

Stanciu et al. substantially discloses the method of claim 1, further comprising receiving external data, wherein inserting the data into the one or more locations within the document further comprises inserting the external data into at least one location within the document (Kennedy et al. col8 ln46-65).  

In regards to claim 11, Kennedy et al. as modified by Hazard and Stanciu et al. substantially discloses the method of claim 1, wherein receiving the one or more inputs comprises: determining that the one or more inputs is not in a correct response format (Kennedy et al. fig. 7, col8 ln46-65); and 
one of: prompting for a different input; or 
generating a correct response format response (Kennedy et al. col8 ln46-65).  

Claims 12-13 recite substantially similar limitation to claims 1 and 4. Thus claims 12-13 are rejected along the same rationale as claims 1 and 4.

Claims 15-16 and 19 recite substantially similar limitation to claims 1-2 and 11. Thus claims 15-16 and 19 are rejected along the same rationale as claims 1-2 and 11.

In regards to claim 21, Kennedy et al. as modified by Hazard and Stanciu et al. substantially discloses the method of claim 1, further comprising generating or updating an appended file or a portion of a blockchain hash with the information pertaining to the Stanciu et al. col4 ln41-58, col5 ln42-55).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have combined the autofill method of Kennedy et al. with the aggregation method of Stanciu et al. in order to import previously used information into a document (Stanciu et al. col1 ln31-45).

In regards to claim 22, Kennedy et al. as modified by Hazard and Stanciu et al. substantially discloses the method of claim 1, wherein generating or updating the xml data further comprises generating or updating the xml data with information pertaining to at least one of an identity of a user providing the one inputs, and a timestamp of when the data was inserted (Stanciu et al. col15 ln10-25). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have combined the autofill method of Kennedy et al. with the aggregation method of Stanciu et al. in order to import previously used information into a document (Stanciu et al. col1 ln31-45).

Claim 5, 9, 10, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. in view of Hazard, Stanciu et al. and Gonser (US2008/0209313).
In regards to claim 5, Kennedy et al. as modified by Hazard and Stanciu et al. substantially discloses the method of claim 1. 
Kennedy et al. does not explicitly disclose further comprising: 
locking, by the processing device, the document such that the document or a portion of the document is not editable via the document editing component.  

locking, by the processing device, the document such that the document or a portion of the document is not editable via the document editing component (Gonser et al. para[0017]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the autofill method of Kennedy et al. with the access method of Gonser in order to prevent unauthorized users from editing sections (Gonser para[0017]).

In regards to claim 9, Kennedy et al. as modified by Hazard and Stanciu et al. substantially discloses the method of claim 1, 
Kennedy does not explicitly disclose wherein determining the contents of the document and the arrangement of features within the document comprises: 
extracting XML information embedded within the document; and 
determining the contents and the arrangement of features within the document from the XML information.
However wherein determining the contents of the document and the arrangement of features within the document comprises: 
extracting XML information embedded within the document (Gonser para[0018]); and 
determining the contents and the arrangement of features within the document from the XML information (Gonser para[0018]).
Gonser para[0018]).

In regards to claim 10, Kennedy et al. as modified by Hazard and Stanciu et al. substantially discloses the method of claim 1, wherein providing the integrated interface comprises:  
retrieving user saved data (Kennedy et al. col8 ln66 to col9 ln13); and 
generating the contents for the document fill component from the contents, the arrangement of features and the user saved data (Kennedy et al. col8 ln66 to col9 ln13).  
Kennedy does not explicitly disclose extracting XML information within the document; 
determining a content and an arrangement of features within the document from the XML information;
However Gonser substantially discloses extracting XML information within the document (Gonser para[0018]); 
determining the contents and the arrangement of features within the document from the XML information (Gonser para[0018]);
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined autofill method of Kennedy et al. with the Gonser para[0018]).

Claim 14 recites substantially similar limitations to claim 9. Thus claim 14 is rejected along the same rationale as claim 9.

Claims 17-18 recite substantially similar limitations to claims 5 and 10. Thus claims 17-18 are rejected along the same rationale as claims 5 and 10.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. in view of Hazard, Stanciu et al. and Bourdev (US 7,343,551).

In regards to claim 7, Kennedy et al. as modified by Hazard and Stanciu et al. substantially discloses the method of claim 1.  
Kennedy does not explicitly disclose further comprising performing one or more calculations based on the one or more inputs that are received.
However further comprising performing one or more calculations based on the one or more inputs that are received (Bourdev col5 ln36-55).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the autofill method of Kennedy et al. with the calculation method of Bourdev in order to generate appropriate values from provided information (Bourdev col1 ln19-31).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-19, and 21-22 have been considered but are moot because the arguments do not apply the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178